Name: Commission Regulation (EC) No 134/2004 of 27 January 2004 fixing the standard fee per farm return for the 2004 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: farming systems;  budget
 Date Published: nan

 Avis juridique important|32004R0134Commission Regulation (EC) No 134/2004 of 27 January 2004 fixing the standard fee per farm return for the 2004 accounting year of the farm accountancy data network Official Journal L 021 , 28/01/2004 P. 0008 - 0008Commission Regulation (EC) No 134/2004of 27 January 2004fixing the standard fee per farm return for the 2004 accounting year of the farm accountancy data networkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1),Having regard to Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings(2), and in particular Article 5(3) thereof,Whereas:(1) Article 5(1) of Regulation (EEC) No 1915/83 provides that a standard fee shall be paid by the Commission to the Member States for each duly completed farm return forwarded to it within the period prescribed in Article 3 of that Regulation.(2) Commission Regulation (EC) No 113/2003(3) fixed the amount of the standard fee for the 2003 accounting year at EUR 138 per farm return. The trend in costs and its effects on the cost of completing the farm return justify a revision of the fee.(3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1The standard fee provided for in Article 5(1) of Regulation (EEC) No 1915/83 shall be fixed at EUR 140.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply for the 2004 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65. Regulation last amended by Regulation (EC) No 2059/2003 (OJ L 308, 25.11.2003, p. 1).(2) OJ L 190, 14.7.1983, p. 25.(3) OJ L 18, 23.1.2003, p. 3.